Title: To James Madison from Benjamin Henry Latrobe, 30 March 1812
From: Latrobe, Benjamin Henry
To: Madison, James


Sir,Washington March 30th. 1812
In my conversation with Mr. Munroe on the subject of the accounts demanded by congress, he mentioned that it was your understanding that my Salary, as surveyor of the public Buildings should be lowered to 1500$ in consequence of its increase on account of the Navy Department, & should cease altogether on the 1st. of July 1811.
That it was sometime before my interview with you in July proposed by myself that this arrangement should take place is certain: but I then had no idea, that no appropriation would be made, & that the salary would cease altogether as regards the public buildings; and on the contrary it was clearly my understanding at the interview with which you favored me in presence of the Secretary of the Navy, that in consequence of the cessation of my Salary on the 1st. of July, it would remain undiminished till then. It is however very possible that I received too easily an erroneous impression favorable to myself, and I submit to your recollection on the subject.
If however the business is still subject to revision I would submit to you; on the plain principles of equity & justice; whether, being appointed by a regular letter of the President to do certain services, for which I have been paid much below their usual rate when performed for individuals, part of which service is the sacrifice of all other business of an extensive nature, & a residence at Washington, I should not have a claim untill dismissed, or retiring myself; especially, when I have never ceased to be in some, altho’ in a slighter, degree employed for the public; & if such a claim could be supported, whether, when I give up my Salary, without ceasing to be amenable, & having been actually amenable to the call of the public, (as in the instance of these accounts) that Salary while it is acceded to me, should be diminished. The difference will be 250$, a sum important to me, tho’ of no importance to the public.

Submitting the above respectfully to your consideration I am your obedt hble Servt.
B H Latrobe
